               Case 4:21-mj-70319-MAG Document 20 Filed 06/11/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          1301 Clay Street
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          molly.priedeman@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. 4:21-MJ-70319-MAG
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER CONTINUING
                                                      )   STATUS HEARING AND EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT AND
                                                      )   FEDERAL RULE OF CRIMINAL PROCEDURE
16 JOSE OCHOA GUTIERREZ,                              )   5.1(c) AND (d)
                                                      )
17           Defendant.                               )
                                                      )
18

19           A status conference in this matter is scheduled for June 14, 2021. Counsel for the United States
20 and counsel for the defendant, Jose Ochoa Gutierrez, jointly stipulate and request that the that the status

21 conference be continued to July 1, 2021 at 1:00 pm before Magistrate Susan van Keulen and time be

22 excluded under Federal Rule of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act from June

23 14, 2021 to July 1, 2021.

24           The government and counsel for the defendant have agreed that time be excluded under Federal
25 Rule of Criminal Procedure 5.1 and the Speedy Trial Act so that defense counsel can continue to

26 prepare, including by reviewing the discovery that has been produced by the government. For these

27 reasons, the parties stipulate and agree that excluding time until July 1, 2021, will allow for the effective

28
     STIPULATION TO CONTINUE AND
     EXCLUDE TIME AND ORDER
     4:21-MJ-70319-MAG                                1
              Case 4:21-mj-70319-MAG Document 20 Filed 06/11/21 Page 2 of 3




 1 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv); FRCP 5.1(c) and (d). The parties further

 2 stipulate and agree that the ends of justice served by excluding time from June 14, 2021 to July 1, 2021,

 3 from computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d)

 4 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§

 5 3161(h)(7)(A), (B)(iv).

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for the defendant to file this stipulation, request, and proposed order.

 8

 9          IT IS SO STIPULATED.

10

11 DATED: June 11, 2021                                      _____/s/_Molly K. Priedeman______________
                                                                MOLLY K. PRIEDEMAN
12                                                              Assistant United States Attorney
13

14 DATED: June 11, 2021                                          ____ /s/__Miranda Kane
                                                                 MIRANDA KANE
15                                                               Attorney for the Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO CONTINUE AND
     EXCLUDE TIME AND ORDER
     4:21-MJ-70319-MAG                               2
              Case 4:21-mj-70319-MAG Document 20 Filed 06/11/21 Page 3 of 3




 1

 2                                                   ORDER

 3          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 4 to exclude the time from June 14, 2021 to July 1, 2021, would unreasonably deny defense counsel and

 5 the defendant the reasonable time necessary for effective preparation and continuity of counsel, taking

 6 into account the exercise of due diligence. 18 U.S.C. §3161(h)(7)(B)(iv). The Court further finds that

 7 the ends of justice served by excluding the time from June 14, 2021 to July 1, 2021, from computation

 8 under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) outweighs the best

 9 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

10 IT IS HEREBY ORDERED that the time from June 14, 2021 to July 1, 2021, shall be excluded from

11 computation under the Speedy Trial Act and Federal Rule of Criminal Procedure 5.1(c) and (d) and the

12 status conference shall be continued to July 1, 2021 at 1:00 pm before Magistrate Judge Susan van

13 Keulen. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv); FRCP 5.1(c),(d).

14

15          IT IS SO ORDERED.                                                 ISTRIC
                                                                         TES D      TC
16                                                                     TA



                                                                                             O
                                                                   S




                                                                                              U
                                                                  ED




17 DATED:_______________
          June 11, 2021


                                                                                               RT
                                                                                    DERED
                                                              UNIT




                                                                               O OR
18                                                                     IT IS S

                                                                                                   R NIA
19
                                                                                         . Ryu
                                                              NO




20                                                                              onna M
                                                                        Judge D
                                                                                                  FO

                                                             ____________________________________
                                                                RT




                                                                                               LI


21                                                           THE HONORABLE     DONNA M. RYU
                                                                   ER
                                                                   H




                                                                                              A




22                                                                    N Magistrate JudgeF C
                                                             United States
                                                                           D IS T IC T O
                                                                                 R
23

24

25

26

27

28
     STIPULATION TO CONTINUE AND
     EXCLUDE TIME AND ORDER
     4:21-MJ-70319-MAG                               3
